MOTIONS by appellants to amend the remittitur granted. Return of remittitur requested, and when returned it will be amended by adding thereto the following:
"Questions under the constitution of the United States were presented and necessarily passed upon.
"The defendant Rudish contended that the admission of the confession of his co-defendant Malinski in evidence against Malinski was a denial to the defendant Rudish of due process under the Fourteenth Amendment to the constitution of the United States.
"The defendant Malinski contended that the admission in evidence of his alleged confession and his identification of the `murder car' and his description of the events at the scene of the murder violated his rights under the Fourteenth Amendment to the constitution of the United States.
"This court held that the rights of neither defendant under the Fourteenth Amendment to the constitution of the United States had been violated or denied." (See 292 N.Y. 360.)